  

Exhibit 10.2

 

[pg1img1_ex10-2.jpg]

 

April 27, 2017

 

STRICTLY CONFIDENTIAL

 

CytRx Corporation

11726 San Vicente Blvd., Suite 650

Los Angeles, CA 90049

Attn: John Y. Caloz, Chief Financial Officer

 

Dear Mr. Caloz:

 

This letter agreement (this “Agreement") constitutes the agreement between CytRx
Corporation (the “Company") and H.C. Wainwright & Co., LLC (“Wainwright”). that
Wainwright shall serve as the exclusive agent, advisor or underwriter in any
offering (each, an “Offering”) of securities of the Company (“Securities”)
during the Term (as defined below) of this Agreement. The terms of each Offering
and the Securities issued in connection therewith shall be mutually agreed upon
by the Company and Wainwright and nothing herein implies that Wainwright would
have the power or authority to bind the Company and nothing herein implies that
the Company shall have an obligation to issue any Securities. It is understood
that Wainwright’s assistance in an Offering will be subject to the satisfactory
completion of such investigation and inquiry into the affairs of the Company as
Wainwright deems appropriate under the circumstances and to the receipt of all
internal approvals of Wainwright in connection with the transaction. The Company
expressly acknowledges and agrees that Wainwright’s involvement in an Offering
is strictly on a reasonable best efforts basis and that the consummation of an
Offering will be subject to, among other things, market conditions. The
execution of this Agreement does not constitute a commitment by Wainwright to
purchase the Securities and does not ensure a successful Offering of the
Securities or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.

 

A. Compensation: Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

1.          Cash Fee. The Company shall pay to Wainwright a cash fee, or as to
an underwritten Offering an underwriter discount, equal to 6.0% of the aggregate
gross proceeds raised in such Offering. The cash fee, or underwriter discount,
shall be reduced to 3% of the aggregate gross proceeds raised from the investors
who are listed on Exhibit A hereto.

 

2.          Expense Allowance. Out of the proceeds of each Closing, the Company
also agrees to pay Wainwright (a) $25,000 for non-accountable expenses of
Wainwright in connection with marketing the transaction (i.e., road show
expenses, background checks, tombstones, etc.) and (b) up to $100,000 for legal
fees and expenses of Wainwright (provided, however, that such reimbursement
amount in no way limits or impairs the indemnification and contribution
provisions of this Agreement).

 

3.          Tail Fee. Wainwright shall be entitled to compensation under clauses
(1) and (2) hereunder, calculated in the manner set forth therein, with respect
to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom Wainwright had contacted
during the Term, or introduced, directly or indirectly, to the Company during
Term, if such Tail Financing is consummated at any time within the 3-month
period following the expiration or termination of this Agreement.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC

 

 

 

 

4.          Right of Participation. If within the 12-month period following
consummation of such Offering, the Company or any of its subsidiaries (a)
decides to finance or refinance any indebtedness using a manager or agent,
Wainwright (or any affiliate designated by Wainwright) shall have the right to
act as joint lead book runner, joint lead manager, joint lead placement agent or
joint lead agent with respect to such financing or refinancing, provided that
Wainwright (or any affiliate designated by Wainwright) shall be entitled to at
least 30% of the economics of such financing or refinancing, or (b) decides to
raise funds by means of a public offering or a private placement of equity or
debt securities using an underwriter or placement agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as joint lead
book runner, joint lead underwriter or joint lead placement agent for such
financing provided that Wainwright (or any affiliate designated by Wainwright)
shall be entitled to at least 30% of the economics of such financing. If
Wainwright or one of its affiliates decides to accept any such engagement, the
agreement governing such engagement will contain, among other things, provisions
for customary fees for transactions of similar size and nature and the
provisions of this Agreement, including indemnification, which are appropriate
to such a transaction.

 

B.           Term and Termination of Engagement: Exclusivity. The term of
Wainwright’s exclusive engagement will begin on the date hereof and end 30 days
after the date hereof (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this Agreement. During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of a Offering. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all inquiries, whether
direct or indirect, from prospective investors will be referred to Wainwright
and will be deemed to have been contacted by Wainwright in connection with an
Offering. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.

 

C.           Information: Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information reasonably requested by Wainwright for
the purpose of rendering services hereunder (all such information being the
“Information”). In addition, the Company agrees to make available to Wainwright
upon reasonable request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that Wainwright (a) will use and rely on the Information, including any
documents provided to investors in each Offering (the “Offering Documents” which
shall include any Purchase Agreements (as defined below)), and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(b) does not assume responsibility for the accuracy or completeness of the
Offering Documents or the Information and such other information; and (c) will
not make an appraisal of any of the assets or liabilities of the Company. Upon
reasonable request, the Company will meet with Wainwright or its representatives
to discuss all information relevant for disclosure in the Offering Documents and
will cooperate in any investigation undertaken by Wainwright thereof, including
any document included or incorporated by reference therein. At each Offering, at
the request of Wainwright, the Company shall deliver such legal letters, comfort
letters and officer’s certificates, all in form and substance reasonably
satisfactory to Wainwright and its counsel as is customary for such Offering.
Wainwright shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

 2 

 

 

D.           Related Agreements. At each Offering, the Company shall enter into
the following additional agreements:

 

1.          Underwritten Offering. If an Offering is an underwritten Offering,
the Company and Wainwright shall enter into a customary underwriting agreement
in form and substance satisfactory to Wainwright and its counsel.

 

2.          Best Efforts Offering. If an Offering is on a best efforts basis,
the sale of Securities to the investors in the Offering will be evidenced by a
purchase agreement (“Purchase Agreement”) between the Company and such investors
in a form reasonably satisfactory to the Company and Wainwright. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.

 

3.          Escrow and Settlement. In respect of each Offering, the Company and
Wainwright shall enter into an escrow agreement with a third party escrow agent,
which may also be Wainwright’s clearing agent, pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via delivery
versus payment (“DVP”), Wainwright shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse Wainwright for the actual out of pocket
cost of such clearing agent settlement and financing, if any, of $10,000.

 

4.          FINRA Amendments. Notwithstanding anything herein to the contrary,
in the event that Wainwright determines that any of the terms provided for
hereunder shall not comply with a FINRA rule, including but not limited to FINRA
Rule 5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting) in writing upon the request of Wainwright
to comply with any such rules; provided that any such amendments shall not
provide for terms that are less favorable to the Company.

 

E.           Confidentiality. In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.           Indemnity.

 

1.          In connection with the Company’s engagement of Wainwright as
Offering agent, the Company hereby agrees to indemnify and hold harmless
Wainwright and its affiliates, and the respective controlling persons,
directors, officers, members, shareholders, agents and employees of any of the
foregoing (collectively the “Indemnified Persons”), from and against any and all
claims, actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Wainwright, or (B)
otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf under Wainwright’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.

 

 3 

 

 

2.          The Company further agrees that it will not, without the prior
written consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.          Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. Notwithstanding anything herein to the
contrary, it is agreed that the Company shall not, in connection with any
proceeding or related proceedings, be liable for the fees and expenses of more
than one separate firm for all Indemnified Persons. In addition, with respect to
any Claim in which the Company assumes the defense, the Indemnified Person shall
have the right to participate in such Claim and to retain his, her or its own
counsel therefor at his, her or its own expense.

 

4.          The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Wainwright is the Indemnified Person), the Company and
Wainwright shall contribute to the Claim for which such indemnity is held
unavailable in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Wainwright on the other, in
connection with Wainwright’s engagement referred to above, subject to the
limitation that in no event shall the amount of Wainwright’s contribution to
such Claim exceed the amount of fees actually received by Wainwright from the
Company pursuant to Wainwright’s engagement. The Company hereby agrees that the
relative benefits to the Company, on the one hand, and Wainwright on the other,
with respect to Wainwright’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the applicable Offering (whether or not consummated) for
which Wainwright is engaged to render services bears to (b) the fee paid or
proposed to be paid to Wainwright in connection with such engagement.

 

 4 

 

 

5.          The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

G.           Limitation of Engagement to the Company. The Company acknowledges
that Wainwright has been retained only by the Company, that Wainwright is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Wainwright is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Wainwright or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents. Unless otherwise
expressly agreed in writing by Wainwright, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Wainwright, and no one other than the Company is intended to be a beneficiary of
this Agreement. The Company acknowledges that any recommendation or advice,
written or oral, given by Wainwright to the Company in connection with
Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. Wainwright shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.

 

H.           Limitation of Wainwright’s Liability to the Company. Wainwright and
the Company further agree that neither Wainwright nor any of its affiliates or
any of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 

J.           Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Wainwright,
at the address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, fax number                         
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, and notices delivered by fax shall be deemed received as of the date
and time printed thereon by the fax machine.

 

 5 

 

 

K.          Conflicts. The Company acknowledges that Wainwright and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Wainwright
may acquire information of interest to the Company. Wainwright shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.

 

L.           Anti-Money Laundering. To help the United States government fight
the funding of terrorism and money laundering, the federal laws of the United
States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider appropriate to
verify your identity, such as certified articles of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.

 

M.        Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
this Offering and supersedes any prior agreements with respect to the subject
matter hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

*********************

 

 6 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 



  Very truly yours,       H.C. WAINWRIGHT & CO., LLC         By /s/John Chambers
    Name: John Chambers     Title: President

 

Accepted and Agreed:       CYTRX CORPORATION         By /s/ John Y. Caloz    
Name: John Y. Caloz     Title: CFO  

 

 7 

 